There is no right to interest on a disputed demand, unless by virtue of a contract, expressed or implied, or of a statute. In computing damages, however, in actions of tort, there may in certain cases be allowed a sum equal to what would be interest at the legal rate on the amount of compensation to which the plaintiff is found to be entitled, computed from the date when the loss was suffered. This is done because the defendant ought in justice to have made compensation immediately after occasioning the loss.
There is certainly an obligation to make payment, a breach of which places him in default, whenever he has knowledge or means of knowledge as to what amount is justly and reasonably due. In the case at bar the defendant had, from the first, the means of ascertaining what the repairs of the plaintiff's roadway would cost. He who wrongfully destroys the property of another is bound to make good the loss which he has occasioned, and the sufferer is under no duty to inform him, unasked, precisely what that loss is. If it be the natural consequence of the injurious act, and as in this case its amount could reasonably be ascertained by due inquiry and investigation, then, whatever may be true under other circumstances, the wrong-doer who neglects to ascertain it ought in fairness, if it becomes necessary to sue for compensation, to be made to pay not only what was thus originally due, but also damages for his delay in not paying it without judicial compulsion. Parrott v. Housatonic R. Co., 47 Conn. 575;Regan v. New York  N.E. R. Co., 60 id. 124, 142; Hubbard
v. New York, N. H.  H.R. Co., 70 id. 563.
There is nothing in the facts specially found to indicate error in the conclusion of the trial court, that the cost of the *Page 706 
repairs to the plaintiff's roadway was a sum definitely ascertainable at the time of the injury. It was obvious that the bank washed out must be at once replaced, and the track relaid. Any civil engineer or railroad builder could have readily stated the approximate cost, and there is no claim that the precise outlay could not have been learned on inquiry from the plaintiff.
As it is found that the cost of transferring passengers and mails around the break was not a sum definitely ascertainable until stated by the bill of particulars, the defendant was not in default for not paying it previously. For its delay in payment after that date, however, damages in the nature of interest were properly allowed. New Haven Steam Saw MillCo. v. New Haven, 72 Conn. 276, 287; Tilghman v. Proctor,125 U.S. 136, 160.
The appellee suggests that it is enough to support this judgment if there was a discretionary power to make the allowances in question. One of the defendant's claims of law in the Superior Court, however, which was overruled, seems to present the question squarely as one of right. We think the finding fairly imports that the judgment rests in this respect on a conclusion of law that the plaintiff was, under the circumstances of the case, absolutely entitled to these allowances; and that conclusion we affirm.
There is nothing in the claim that the plaintiff presented an entire demand, and that as part of its outlay was of such a character that its amount could only be ascertained after it might choose to state it, no allowance in the nature of interest could be made for the delay in paying the rest. While the defendant's negligence worked a single injury, this was the cause of certain distinct and separable expenditures, and those of each kind could be properly dealt with by themselves.
   There is no error.
In this opinion the other judges concurred.